DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in lines 5-6, “a nose assembly axially extending the second tube” is indefinite because it is unclear how the nose assembly is related to the second tube.  Does the nose assembly extend from the second tube, around the second tube, through the second tube?  Appropriate correction is required.  Additionally, in line 7, “a room defined through the second tube” is indefinite because it is unclear how “a room” can be within a tube.  In line 18, “baes” is indefinite because it is unclear what “baes” is referring to.  In line 21, “a cylinder room” is indefinite because, similar to “a room”, it is indefinite how “a cylinder room” can be within a cylinder.  In line 29, “co-moved with the nose assembly the piston of the strike rod” is indefinite because it is unclear how to interpret this limitation.  Should the claim read “the nose assembly and the piston of the strike rod”, “co-moved with the nose assembly relative to the piston of the strike rod” or something else?  Appropriate correction is required.

Regarding claim 2, in line 2, “to contact the a front end of the second tube” is indefinite because it is unclear if the claim should read “the front end”, “a front end”, or something else. 
Regarding claim 8, “the elongate hole 302 is not defined through the base” is indefinite because claim 1 states “at least one elongate hole defined radially in the base and communicating with the passage”, therefore the elongate hole, as defined in claim 1, must be at least partially through the base in order to satisfy the limitation of claim 1.
Regarding claims 3-7, 9, and 10, claims 3-7, 9, and 10 are rejected because they depend from rejected claims.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a powder actuated nail gun comprising a body, a first tube connected to the front end of the body, a second tube connected to the first tube, and a nose assembly on the second tube, wherein the nose assembly includes a nose which is axially movable, at least one ball located in the nose, at least one pressing member connected to the nose and pressing the at least one ball, a resilient member located on an outside of the at least one pressing member, a collar mounted to the nose and the resilient member, a clip connected to the nose and positioning the collar to the nose, a movable and rotatable base having at least one recess and at least one elongate hole, a tubular member which movably and rotatably extends through the second tube, a strike rod extending through a passage, a strike rod including a piston, the at least one ball contacts the strike rod and pressed between the at least one pressing member and the strike rod so that the strike rod is co-moved with the nose assembly.  The prior art of record that comes closest to teaching these limitations is Almeras et al (US 5,881,940), Jochum (US 4,533,077), and Elliott (US 3,115,636).  Almeras teaches a powder actuated nail gun comprising a body, a first tube connected to the front end of the body, a second tube connected to the first tube, and a nose assembly on the 
Regarding claims 2-10, claims 2-10 would be allowable because they depend from allowable claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pfister et al (US 6,123,243), Keller et al (US 2004/0182335), and Fielitz et al (US 6,808,100) all teach a powder actuated nail gun having a nose assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731